Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In each of claims 1 and 2 “in presence of acidic conditions under cooling conditions” is vague and ambiguous as to how many different conditions are occurring and whether these are occurring simultaneously or consecutively, or from whether “cooling” means lowering temperature of the wet biomass from an original temperature prior to the pressure homogenizing with salt solution. 
Antecedent basis is lacking for each of “the suspension”, “the filtrate and residue” and “the distillation” (plural recitations) since no prior step of any of forming a suspension from the biomass, filtering the biomass, or of conducting one or more distillations are present. Regarding ‘filtrate and ‘residue, it is unclear if these refer to fractions separated by centrifuging or to an additional step of utilizing a filter, per se.
The recitation of “the solvent treatment” since although concentrating by solvent washing is recited earlier in the claims, it is unclear whether such washing constitutes what is referred to as solvent ‘treatment’.
In the last clause of claim 2, it is unclear if pH of 5.2 applies to the resulting mixture, “the resulting solution” also lacks antecedent basis and is inconsistent with “resulting mixture”; also, “the protein solution” and “the hydrolysed protein” lack antecedent basis, (did applicant intend to refer back to the previously recited “phycocyanin” protein of the 1st clause of the claim?).
In each of claims 3 and 4, the clauses beginning “preferably” or “more preferably” are indefinite as to whether or not they are required; and also “the biochemical constituent(s) are either phycocyanin or Magnesium Chlorophyll…” conflicts with are improperly broader, in part, than independent claims 1 and 2, respectfully, which each definitively recite concentrating to obtain phycocyanin, and obtaining of Magnesium Chlorophyll as a function of one of 2 possible options, with “ “the biochemical constituent(s) (singular or plural) lacking in antecedent basis and being inconsistent with “biochemical constituents” (plural) in each of claims 1 and 2.
In claim 5, “of” is needed between “isolation and “wherein…comprising” is grammatically incorrect, “comprises” is  needed instead of “comprising”, and the “pressure homogenizing” clause is redundant to the body of claim 1 which requires such step, with “biochemical constituent” (singular) lacking in antecedent basis and being inconsistent with “biochemical constituents” (plural) in claim 1. “The wet biomass” lacks antecedent basis. 
Antecedent basis is lacking for “the filtrate and residue” since no prior step of any of filtering the biomass is present. Regarding ‘filtrate and ‘residue, it is unclear if these refer to fractions separated by centrifuging or to an additional step of utilizing a filter, per se.
In each of claims 6 and 7, “of” is needed between “isolation and “wherein…comprising” is grammatically incorrect, “comprises” is  needed instead of “comprising”, “said process of extraction…Magnesium Chlorophyll” lacks antecedent basis and is inconsistent with the introduction of claims 1 and 2, respectively, and the “pressure homogenizing” clause is redundant to the body of claims 1 and 2, which require such step, with “biochemical constituent” (singular) lacking in antecedent basis and being inconsistent with “biochemical constituents” (plural) in claims 1 and 2. 
Also, and the “pressure homogenizing” clause is redundant to the body of claims  1 and 2, respectively, which require such step, with “biochemical constituent” (singular) lacking in antecedent basis and being inconsistent with “biochemical constituents” (plural) in claims 1 and 2. 
Again, regarding ‘filtrate and ‘residue, it is unclear if these refer to fractions separated by centrifuging or to an additional step of utilizing a filter, per se. Antecedent basis is also lacking for “the distillation” (plural recitations) since no prior step of any of conducting one or more distillations are present.
In the last clause of claim 7, it is unclear if pH of 5.2 applies to the resulting mixture, “the resulting solution” also lacks antecedent basis and is inconsistent with “resulting mixture”; also, “the protein solution” and “the hydrolysed protein” lack antecedent basis, (did applicant intend to refer back to the previously recited “phycocyanin” protein of the 1st clause of the claim?).
Also, in each of claims 6 and 7, in the introduction “The process…from spirulina biomass” lacks antecedent basis and is inconsistent with claims 1 and 2 which simply refer to “wet biomass”. 
In each of claims 8 and 9, “the solid content of wet spirulina biomass” lacks antecedent basis, and is inconsistent with claims 1 and 2 which simply refer to “wet biomass”.
In each of claims 10 and 11, each of “the ultrafiltration”, “the microfiltration”, “the stirring” and “the extraction and isolation” lack antecedent basis, and lack nexus as to how separate extraction, isolation, ultrafiltration, microfiltration, stirring and isolation steps relate to method steps introduced in claims 1 and 2, respectively, and how they relate to each other. In the last clause, “the filtration” lacks antecedent basis and is unclear as to which filtration step is referenced, and “is carried out by “filter(s)” is non-idiomatic. 
In each of claims 12 and 13, each of “the solvent”, “the sugar”, “the acid”, “the stirrer” and “the mixer” and “the filter” each lack antecedent basis, and lack nexus as to how utilization or addition of separate solvent, sugar, and acid to the biomass, and utilization of a stirrer mixer and filter relate to method steps introduced in claims 1 and 2, respectively, and how they relate to each other. Recitation of “the filter is selected from a group comprising a centrifuge or a clarifier” are also non-idiomatic and confusing, since filters, centrifuges and clarifiers/gravity settling devices are distinctly different types of separation equipment from each other.
The preambles of claims 14-16 are inconsistent with claims 1 and 2, by reciting “biochemical constituent” (singular) instead of “biochemical constituents” (plural) in claims 1 and 2.
Claims 14-16 also are replete with (contain numerous instances of) terminology which lacks antecedent basis, is inconsistent with claims 1 and 2 from which they depend and/or with other portions of claims 14-16, respectfully, are grammatically incorrect, and/or lack nexus regarding how they are functionally related to other method steps of claims 1, 2 and within claims 14-16. 
Such specific terminology or phrases in claim 14 includes: “The process…from spirulina biomass”, “said process of extraction…phycocyanin”, “the aqueous solution”, “prepared by by”, “an mechanical stirrer”, “from previous step”, “the homogenized biomass”, “the insoluble solids”, “the concentrated liquid”, “the solution obtained from step (H)”, “the filtrate II” and “the phycocyanin”. Also, in claim 14, designation of comprised steps of “M” through “X” is improper and inconsistent with claim 1, since no method steps identified as steps “A” through “L” are present.
Such specific terminology or phrases in claim 15 includes: “The process…from spirulina biomass”, “said process of extraction… Magnesium chlorophyll”, “the aqueous suspension”, “an mechanical stirrer”, “previous step”, “the homogenized biomass”, “the cooled acid treated mixture”, “the insoluble solids”, “to obtain the residue-II, (III, IV, V”), “to obtain the mixture VII, (VIII, IX) , and “to obtain…filtrate V, (VI, VII and VIII)”.
Such specific terminology or phrases in claim 16 includes: “The process…from spirulina biomass”, “said process of extraction…hydrolysed protein”, “the aqueous suspension”, “an mechanical stirrer”, “previous step”, “the homogenized biomass”, “the cooled acid treated mixture”, “the insoluble solids”, “to obtain residue-II, (III, IV, V”), “to obtain mixture VII, (VIII, IX) , and “to obtain…filtrate V, (VI, VII and VIII)”, 
In claim 17, each of “the crude phycocyanin content”, “the spirulina extract”, “the colour value” and “the dry phycocyanin extract” lack antecedent basis and are unclear as to what method step they refer to.
In claim 18, each of “the magnesium chlorophyll content”, “the spirulina extract”, “the colour value” and “the dry phycocyanin extract” lack antecedent basis and are unclear as to what method step they refer to; claim 1 not requiring obtaining of chlorophyll or the biomass being spirulina extract.
In claim 19, each of “the protein content”, and “hydrolysed protein spirulina biomass” lack antecedent basis and are unclear as to what method step they refer to; claim 2 not requiring obtaining of chlorophyll or the biomass being spirulina extract.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	ALLOWABLE SUBJECT MATTER
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Each of independent claims 1 and 2 would distinguish in view of the respective recitations of a process for extracting and isolation of biochemical constituents from wet biomass comprising a step of concentrating a filtrate obtained from homogenizing, salt solution extraction under acidic and cooling conditions followed by one of: centrifuging of an obtained suspension, the concentrating of centrifuging filtrate being followed by washing with a solvent to remove impurities and obtain purified, biochemical constituent of phycocyanin; or alternately, drying the residue, then treating with solvent followed by filtration and distillation steps to obtain Chlorophyll.
Hills patent 4,851,339 constitutes the closest prior art regarding extraction and isolation of constituents from algae-containing biomass to obtain phycocyanin and magnesium-containing chlorophyll protein and dye pigment by method steps including steps of homogenization, filtration, centrifugation, solvent extraction, heating, cooling and pH adjustment in various sequences, however lacks suggestion of the first claimed alternative of washing a filtrate resulting from centrifugation with solvent to obtain phycocyanin, instead drying residue from centrifugation to obtain biomass products, while teaching away from any form of distillation combined with obtaining filtrate from multiple filtration steps to obtain chlorophyll for the second alternative.
Wendt et al PGPUBS Document US 2018/0305656 and Fernando et al PGPUBS Document US 2017/0267715 also concern obtaining of food, and dye or other industrial products from wet algae biomass concerning steps of biological treatment, filtration, solvent extraction and pH adjustment, however also lack suggestion of either of the alternative of washing a filtrate resulting from centrifugation with solvent to obtain phycocyanin, or of distillation combined with obtaining filtrate from multiple filtration steps to obtain chlorophyll for the second alternative
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
04/28/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778